REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of June 10, 2004, by and between StockerYale, Inc., a Massachusetts
corporation (the "Company"), and Laurus Master Fund, Ltd., a Cayman Islands
company (the "Purchaser").

This Agreement is being entered into in connection with a Securities Purchase
Agreement dated as of the date hereof between the Purchase and the Company (the
"Purchase Agreement") and pursuant to the Note and Warrant.

The Company and the Purchaser hereby agree as follows:

1.     Definitions.  Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement.  As used in this Agreement, the following terms
shall have the following meanings:

> > "Effectiveness Date" means the 90th day following the Closing Date.
> > 
> > "Effectiveness Period" shall have the meaning set forth in Section 2(a).
> > 
> > "Filing Date" means, with respect to the Registration Statement required to
> > be filed hereunder, the 30th day following the Closing Date.
> > 
> > "Holder" or "Holders" means the Purchaser or any of its affiliates or
> > transferees to the extent any of them hold Registrable Securities.
> > 
> > "Indemnified Party" shall have the meaning set forth in Section 5(c).
> > 
> > "Indemnifying Party" shall have the meaning set forth in Section 5(c).
> > 
> > "Losses" shall have the meaning set forth in Section 5(a).
> > 
> > "Note" means the convertible promissory note issued on the date hereof.
> > 
> > "Proceeding" means an action, claim, suit, investigation or proceeding
> > (including, without limitation, an investigation or partial proceeding, such
> > as a deposition), whether commenced or threatened.
> > 
> > "Prospectus" means the prospectus included in a Registration Statement
> > (including, without limitation, a prospectus that includes any information
> > previously omitted from a prospectus filed as part of an effective
> > registration statement in reliance upon Rule 430A promulgated under the
> > Securities Act), as amended or supplemented by any prospectus supplement,
> > with respect to the terms of the offering of any portion of the Registrable
> > Securities covered by the Registration Statement, and all other amendments
> > and supplements to the Prospectus, including post-effective amendments, and
> > all material incorporated by reference or deemed to be incorporated by
> > reference in such Prospectus.
> > 
> > "Registrable Securities" means the shares of Common Stock issued upon the
> > conversion of the Note and issuable upon exercise of the Warrant.
> > 
> > "Registration Statement" means the registration statement required to be
> > filed hereunder, including the Prospectus, amendments and supplements to
> > such registration statement or Prospectus, including pre- and post-effective
> > amendments, all exhibits thereto, and all material incorporated by reference
> > or deemed to be incorporated by reference in such registration statement.
> > 
> > "Rule 144" means Rule 144 promulgated by the Commission pursuant to the
> > Securities Act, as such Rule may be amended from time to time, or any
> > similar rule or regulation hereafter adopted by the Commission having
> > substantially the same effect as such Rule.
> > 
> > "Rule 415" means Rule 415 promulgated by the Commission pursuant to the
> > Securities Act, as such Rule may be amended from time to time, or any
> > similar rule or regulation hereafter adopted by the Commission having
> > substantially the same effect as such Rule.
> > 
> > "Rule 424" means Rule 424 promulgated by the Commission pursuant to the
> > Securities Act, as such Rule may be amended from time to time, or any
> > similar rule or regulation hereafter adopted by the Commission having
> > substantially the same effect as such Rule.
> > 
> > "Warrant" means the Common Stock purchase warrant issued pursuant to the
> > Purchase Agreement.

2.     Registration.

(a)     On or prior to the Filing Date, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of the Registrable
Securities in an offering to be made on a continuous basis pursuant to Rule
415.  The Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance herewith).  The Company shall use its reasonable commercial efforts
to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than the Effectiveness Date, and shall use its reasonable
commercial efforts to keep the Registration Statement continuously effective
under the Securities Act until the date which is the earliest date of when (i)
all Registrable Securities have been sold, (ii) all Registrable Securities may
be sold immediately without registration under the Securities Act and without
volume restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Holders, (iii) four
years after the Closing Date; or (iv) six months after the latest exercise
period of the Warrant (the "Effectiveness Period").

(b)     If: (i) any Registration Statement is not filed on or prior to the
Filing Date; (ii) a Registration Statement filed hereunder is not declared
effective by the Commission by the Effectiveness Date; (iii) after a
Registration Statement is filed with and declared effective by the Commission,
such Registration Statement ceases to be effective (by suspension or otherwise)
as to all Registrable Securities to which it is required to relate at any time
prior to the expiration of the Effectiveness Period (without being succeeded as
promptly as practicable by an additional registration statement filed and
declared effective), for a period of time which shall exceed 60 days in the
aggregate per year or more than 30 consecutive calendar days (defined as a
period of 365 days commencing on the date the Registration Statement is declared
effective); or (iv) the Common Stock is not listed or quoted, or is suspended
from trading on any Trading Market  for a period of three (3) consecutive
Trading Days (provided the Company shall not have been able to cure such trading
suspension within 30 days of the notice thereof or list the Common Stock on any
of the NASD OTC Bulletin Board, BBX Exchange, NASDAQ SmallCap Market, the Nasdaq
National Market, American Stock Exchange or New York Stock Exchange (the
"Trading Market"))(any such failure or breach being referred to as an "Event,"
and for purposes of clause (i) or (ii) the date on which such Event occurs, or
for purposes of clause (iii) the date which such 60 day or 30 consecutive day
period (as the case may be) is exceeded, or for purposes of clause (iv) the date
on which such three (3) Trading Day period is exceeded, being referred to as
"Event Date"), then until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as liquidated damages and not as a penalty,
equal to 1.0% for each thirty (30) day period (prorated on a daily basis for
partial periods) of the original principal amount of the Note.  Such liquidation
damages shall be paid not less than each thirty (30) days during an Event and
within three (3) business days following the date on which such Event has been
cured by the Company.

3.     Registration Procedures.  If and whenever the Company is required by the
provisions hereof to effect the registration of the Registrable Securities under
the Act, the Company will, as expeditiously as possible:

(a)     prepare and file with the SEC a registration statement with respect to
such securities, promptly as possible respond to any comments received from the
SEC and use its best efforts to cause such registration statement to become and
remain effective for the period of the distribution contemplated thereby
(determined as herein provided), and promptly provide to the Purchaser copies of
all filings and SEC letters of comment;

(b)     prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the registration statement and to
keep such registration statement effective until the expiration of the
Effectiveness Period;

(c)     furnish to the Purchaser such number of copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) as the Purchaser reasonably may request to facilitate the public
sale or disposition of the securities covered by such registration statement;

(d)     use its commercially reasonable efforts to register or qualify the
Purchaser's Registrable Securities covered by such registration statement under
the securities or "blue sky" laws of such jurisdictions as the Purchaser,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;

(e)     list the Registrable Securities covered by such registration statement
with any securities exchange on which the Common Stock of the Company is then
listed;

(f)      immediately notify the Purchaser at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing; and

(g)     make available on reasonable notice for inspection during normal
business hours  by the Purchaser and any attorney, accountant or other agent
retained by the Purchaser, all publicly available, non-confidential financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company's officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the attorney,
accountant or agent of the Purchaser for the purpose of effecting the
registration of the Registrable Securities pursuant to this Agreement.

4.     Registration Expenses.  All expenses relating to the Company's compliance
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or "blue sky" laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, reasonable fees of, and reasonable disbursements
incurred by, one counsel for the Holders, and costs of insurance are called
"Registration Expenses". All selling commissions applicable to the sale of
Registrable Securities, including any fees and disbursements of any special
counsel to the Holders beyond those included in Registration Expenses, are
called "Selling Expenses" and are the responsibility of the Sellers   The
Company shall be responsible for all Registration Expenses.

5.     Indemnification.

(a)     In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Purchaser, and its officers, directors and each other person, if
any, who controls the Purchaser within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Purchaser, or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Purchaser, and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability (i) arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by the
Purchaser or any such person in writing specifically for use in any such
document, or (ii) contained in a Registration Statement or Prospectus if a
corrected version of the Registration Statement or Prospectus was delivered to
the Purchaser on a timely basis.

(b)     In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Purchaser will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was made in conformity with information
furnished in writing by the Purchaser to the Company specifically for use in
(and such information is contained in) the registration statement under which
such Registrable Securities were registered under the Securities Act pursuant to
this Agreement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action.  Notwithstanding the
provisions of this paragraph, the Purchaser shall not be required to indemnify
any person or entity in excess of the amount of the aggregate proceeds received
by the Purchaser of Registrable Securities in connection with any such
registration under the Securities Act.

(c)     Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 5(c) and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 5(c) if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 5(c) for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof; if the
indemnified party retains its own counsel, then the indemnified party shall pay
all fees, costs and expenses of such counsel, provided, however, that, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified parties shall have the right to
select one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

(d)     In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Purchaser, or any controlling person of the Purchaser, makes a claim for
indemnification pursuant to this Section 5(c) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 5(c) provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Purchaser or controlling person of the Purchaser in circumstances for which
indemnification is provided under this Section 5(c); then, and in each such
case, the Company and the Purchaser will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Purchaser is responsible only for
the portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (A) the Purchaser will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such registration statement; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

6.     Intentionally Omitted.

7.     Miscellaneous.

(a)     Remedies.  In the event of a breach by the Company or by a Holder, of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement; provided, however, so
long as the Holder shall have received liquidated damages in accordance with the
terms of Section 2(b) hereof, then the Holder shall not be entitled to specific
performance of its rights under Section 2(b) arising from the occurrence of an
Event specifically relating to the payment of such liquidated damages.

(b)     No Piggyback on Registrations.  Except as and to the extent specified in
Schedule 6(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in the Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right for inclusion of shares in the Registration Statement to any of
its security holders. Except as and to the extent specified in Schedule 6(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that has
not been fully satisfied.

(c)     Compliance.  Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to the Registration
Statement.

(d)     Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event, such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder's receipt of the copies of the supplemented Prospectus and/or
amended Registration Statement or until it is advised in writing (the "Advice")
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop-transfer orders
to enforce the provisions of this paragraph. For purposes of this Section 7(d),
a "Discontinuation Event" shall mean when the Commission notifies the Company
whether there will be a "review" of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders); (iii) any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iv) the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (v) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (vi) the occurrence of any event or passage of time that makes the
financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(e)     Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights and subject to the consent of
any selling stockholder(s) under such registration statement.

(f)      Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

(g)     Notices.  Any notice or request hereunder may be given to the Company or
Purchaser at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(g).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail or telecopy (confirmed
by mail).  Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the party to whom it
is addressed, in the case of those by mail or overnight mail, deemed to have
been given when deposited in the mail or with the overnight mail carrier, and,
in the case of a telecopy, when confirmed.  The address for such notices and
communications shall be as follows:

If to the Company: StockerYale, Inc.
32 Hampshire Road
Salem, NH  03079
Attention:  Mark W. Blodgett
Facsimile:  (603) 898-8851     With a copy to: Goodwin Procter LLP
Stuart M. Cable, P.C.
53 State Street
Boston, MA  02109
Facsimile:  (617) 523-1231     If to a Purchaser: To the address set forth under
such Purchaser name on the
signature pages hereto.     If to any other Person
who is then the registered Holder: To the address of such Holder as it
appears in the stock transfer books
of the Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(h)     Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign its
rights or obligations hereunder without the prior written consent of each
Holder. Each Holder may assign their respective rights hereunder in the manner
and to the Persons as permitted under the Note.

(i)     Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

(j)      Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

(k)     Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l)     Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(m)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

STOCKERYALE, INC.

By: /s/                                                         

Name:                                                          
Title:                                                          

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASER TO FOLLOW]


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

LAURUS MASTER FUND, LTD.

By:  /s/                                                         

Name:                                                          

Title:                                                          

Address for Notice:

c/o Laurus Capital Management, LLC
825 Third Avenue, 14th Floor
New York, New York 10022
Attention:  David Grin